Citation Nr: 0802013	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  04-08 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1975 to 
November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought on 
appeal.

In September 2006, the Board remanded the veteran's claim for 
further evidentiary development, including a VA examination.  
The requested action was taken, but the claim must again be 
remanded for further evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the VCAA, further evidentiary development is 
necessary.

The veteran seeks service connection for a left knee 
disability.  It is contended that in-service left knee 
injuries caused his current disability.

Upon enlistment, the veteran did not have a left knee 
condition noted on his medical examination report.  The 
veteran's service medical records (SMRs), however, reflect 
treatment for and complaints of left knee pain.  In the 
veteran's report of medical history, dated in October 1977, a 
notation of a left knee injury was made.  The veteran's 
discharge medical examination, however, reflects no left knee 
condition upon discharge.  

The first evidence of record suggesting a left knee condition 
was in a June 2003 letter from the Utah Department of Health.  
The following June, the Utah Department of Health issued 
another letter which noted that the veteran had severe 
degenerative joint disease of the knees.
Pursuant to the Board's September 2006 remand order, the 
veteran underwent a VA examination in June 2007.  The 
examiner referenced a February 2007 telephone report 
regarding the veteran's left knee condition.  No description 
of that note was made.  Additionally, the examiner referenced 
a March 2007 x-ray of the left knee showing osteoarthritis of 
the knee.  The medical records, reportedly dated from June 
2003 to February 2007, and the x-ray report dated in March 
2007, are not associated with the veteran's claims file. 

Following a complete review of the record, the Board finds 
that there is insufficient evidence upon which to render a 
decision on the veteran's claim of service connection for a 
left knee condition.  Specifically, the veteran's most recent 
medical treatment records are not associated with his claims 
file and at least one entry in the those records references 
his left knee condition.  Thus, the claim must be remanded to 
ensure that all outstanding medical evidence regarding the 
left knee condition is associated with the veteran's claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding medical 
evidence regarding the veteran's left knee 
condition, specifically, the medical 
records as referenced by the examiner in 
the June 2007 VA examination, and 
associate those records with the claims 
file.  

2.  When the requested development has been 
completed, the case should be reviewed on 
the basis of the additional evidence.  If 
the benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
evidentiary development, and the Board, at this time, does 
not intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


